DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 10/17/2022 Claims 1 and 11 are amended. Claims 5-9, 14-19 are original. Claims 3, 4, 13 are previously presented. Claims 2, 10, and 12 are cancelled.

Allowable Subject Matter
The indicated allowability of claim 12 is withdrawn in view of the newly discovered reference(s) to U.S. Patent 9237292, Schafer et al. (hereinafter Schafer) in view of U.S. Patent Application 2009/0307092, Gugliuzza et al. (hereinafter Gugliuzza) further in view of U.S. Patent Application 2009/0269027, Bedingfield et al. (hereinafter Bedingfield) further in view of U.S. Patent Application 2007/0260743, Oijer.  Rejections based on the newly cited reference(s) follow.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 5, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9237292, Schafer et al. (hereinafter Schafer) in view of U.S. Patent Application 2009/0307092, Gugliuzza et al. (hereinafter Gugliuzza) further in view of U.S. Patent Application 2009/0269027, Bedingfield et al. (hereinafter Bedingfield) further in view of U.S. Patent Application 2007/0260743, Oijer.

2. 	Regarding Claim 1, Schafer discloses A video streaming method (Fig. 2; Col. 2 lines 54-65, the electronic device may be an audio/video entertainment device, such as a set-top box adapted to receive radio and/or television signals by way of satellite, cable, Internet Protocol) performed by a video player receiving inputs from a remote control, wherein the remote control comprises an accelerometer (Fig. 1A, Fig. 2: 242 Accelerometer; Col. 3 line 7, accelerometer in the remote control), the video streaming method (Claim 1) comprising: 
 	monitoring to detect movement of a remote control based upon signals generated by the accelerometer of the remote control (Fig 1A: 102 capture user acceleration of remote control; Fig. 1B: 142 detect Remote control acceleration; abstract, A method includes detecting acceleration of a user manipulated component); 
 	analyzing the detected movement of the remote control to identify pattern of movement of the remote control (Fig. 3; Col. 3 Lines 11-13, 38-40, The noise pattern from an accelerometer when the user is holding the remote may be used to identify the particular user); 
 	determining if the identified pattern of movement corresponds to an initiation of video streaming with a probability beyond a threshold level (Fig. 3; Col. 6 Lines 63-65, event 320 may trigger a hardware interrupt in the control logic 240 of the remote control 212. Examiner notes that in para 50 of the spec the probability is the same as the threshold level); and 
 	Schafer does not explicitly disclose responsive to determining that the identified pattern of movement corresponds to the initiation of video streaming with a probability beyond the threshold level, 
 	beginning preloading of streaming video content by the video player device prior to receiving subsequent commands from the remote control that initiate playback of the streaming video content,
 	wherein the preloading comprises at least partially filling a playback buffer of the video player device for immediate playback of the streaming video content upon receipt of the subsequent commands from the remote control that initiate playback of the streaming video
 	Gugliuzza teaches responsive to determining that the identified pattern of movement corresponds to the initiation of video streaming with a probability beyond the threshold level ([0032] Once a video selected for viewing, the player 12 communicates with the server 46 to initiate streaming of the video file.), 
 	beginning preloading of streaming video content by the video player device prior to receiving subsequent commands from the remote control that initiate playback of the streaming video content ([0035], a single cue file 56 is used, which is preloaded prior streaming of the video file) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration between the remote and set-top box as taught in Schafer to initiate video streaming once a video is selected for viewing, initiating a streaming of a video as taught in Gugliuzza for the purposes of enhancing user entertainment experience.
 	Gugliuzza does not explicitly disclose identified pattern of movement corresponds to the initiation of video streaming
 	wherein the preloading comprises at least partially filling a playback buffer of the video player device for immediate playback of the streaming video content upon receipt of the subsequent commands from the remote control that initiate playback of the streaming video
 	Further, Bedingfield teaches identified pattern of movement corresponds to the initiation of video streaming ([0026], in response to the initiation (orientation) of the presentation of the multimedia content of the multimedia stream, in response to detection motion of the remote control device)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration between the remote and set-top box as taught in Schafer to modify the detected movements of the remote control to initiate a multimedia stream as taught in Bedingfield for the purposes of enhancing user entertainment experience.
 	Schafer in view of Gugliuzza further in view of Bedingfield does not explicitly disclose wherein the preloading comprises at least partially filling a playback buffer of the video player device for immediate playback of the streaming video content upon receipt of the subsequent commands from the remote control that initiate playback of the streaming video
 	Further Oijer teaches the preloading comprises at least partially filling a playback buffer of the video player device for immediate playback of the streaming video content upon receipt of the subsequent commands from the remote control that initiate playback of the streaming video (Figs. 1, 4, 5A-B, 6A-C, ; [0026], partially re-filling the buffer with received streaming media data…selectively extracting the received data from the buffer to resume playback of the streaming media data. Also see [0051]-[0054]. Examiner notes that the selective process is done by a remote controller or the like, hence obvious in the art) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Schafer in view of Gugliuzza further in view of Bedingfield to with a buffer that allows the media steam to partially fill the buffer as taught in Oijer for the purposes of preventing a poor user experience if the continuous stream is constantly interrupted because buffering is needed due to depletion of data in the buffer (Oijer, [0004].)

3. 	Regarding Claim 5, Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer The video streaming method of claim 1
 	Schafer discloses The video streaming method of claim 1 wherein the identified pattern of movement comprises movement associated with a user picking up the remote control (Fig 3: 320; Col. 6 Lines 61-63, Event 320 illustrates an example of data that indicates that the remote control 212 has been picked up) and turning the remote control toward the video player device (Fig 2; Col. 2 line 52-Col. 5 line 45, Col. 6 line 59-Col. 7 line 20, allows the user to provide input more directly to the set-top box 210. The gyroscope 244 is configured to detect a rotation of the remote control 212 in each of the three axes. The compass 246 is a magnetic compass configured to detect directional information in each of the three axes. The position or angle of the remote control 212).

4. 	Regarding Claim 6, Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer The video streaming method of claim 1
 	Schafer discloses wherein the analyzing the detected movement of the remote control to identify possible patterns of movement further comprises determining likelihoods of the identified possible patterns of movement (Fig. 3; Col. 3 Lines 11-13, 38-40, Col. 6 line 59-Col. 7 line 20. The noise pattern from an accelerometer when the user is holding the remote may be used to identify the particular user. Indicates that the remote control 212 has been picked up. A user may often sit in a rocking chair, which may be detected by the acceleration data and associated with the user).

5. 	Regarding Claim 7, Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer discloses The video streaming method of claim 1
 	Guglizza discloses wherein the preloading of streaming video content to the video player device comprises preloading streaming video based at least in part on a user profile of a user of the video player device ([0032], the video file can also be preloaded. [0035], preloaded prior streaming of the video file.).

6. 	Regarding Claim 9, Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer discloses The video streaming method of claim 1 
 	Gugliuzza discloses wherein the preloading of streaming video content to the video player device comprises preloading both video data and meta data related to the streaming video content ([0035], video file itself, e.g., using metadata.

7. 	Claim 11 is rejected with respect to the same limitations rejected in claim 1.
8. 	Claim 15 is rejected with respect to the same limitations rejected in claim 5. 
9. 	Claim 16 is rejected with respect to the same limitations rejected in claim 6.
10. 	Claim 17 is rejected with respect to the same limitations rejected in claim 7.
11. 	Claim 19 is rejected with respect to the same limitations rejected in claim 9.

12. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer as applied to claim 1 above, and further in view of U.S. Patent Application 2010/0259144, Bevirt et al. (hereinafter Bevirt).

13. 	Regarding Claim 3, Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer discloses The video streaming method of claim 1 
 	Schafer discloses wherein the monitoring to detect movement of the remote control for a video player device comprises monitoring movement with a accelerometer on the remote control (Fig. 2: 242 Accelerometer on remote 212) and a camera on the video player device.
 	Schafer in view of Gugliuzza further in view of Bedingfield does not explicitly disclose a camera on a video player device
 	Further, Bevirt teaches a camera on a video player device ([0062], a clip adapted to be attached to another device, such as a camera)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer to attach a camera to a STB/DVD or the like as taught in Bevirt for the purposes of recording user movement. Thereby enhancing user entertainment experience.

14. 	Claim 13 is rejected with respect to the same limitations rejected in claim 3.

15. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer as applied to claim 1 above, and further in view of U.S. Patent Application 2010/0167646, Alameh et al. (hereinafter Alameh).

16. 	Regarding Claim 4, Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer The video streaming method of claim 1
 	Schafer discloses wherein the analyzing the detected movement of the remote control to identify possible patterns of movement (Fig. 3; Col. 3 Lines 11-13, 38-40, The noise pattern from an accelerometer when the user is holding the remote may be used to identify the particular user) and the determining if at least one of the identified possible patterns of movement that corresponds to the initiation of video streaming has a probability beyond a threshold level comprises (Fig. 3; Col. 3 Lines 11-13, 38-40, Col. 6 line 59-Col. 7 line 20. The noise pattern from an accelerometer when the user is holding the remote may be used to identify the particular user. Indicates that the remote control 212 has been picked up. A user may often sit in a rocking chair, which may be detected by the acceleration data and associated with the user).
 	Schafer in view of Gugliuzza further in view of Bedingfield does not explicitly disclose a neural network
 	Further Alameh teaches a neural network ([0026], implementations can also include neural network implementations)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer to implement a neural network as taught in Alameh for the purposes of enhancing user entertainment experience.

17. 	Claim 14 is rejected with respect to the same limitations rejected in claim 4.

18. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer as applied to claim 1 above, and further in view of U.S. Patent Application 2017/0242992, Olofsson.

 19. 	Regarding Claim 8, Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer discloses The video streaming method of claim 1 
 	Guglizza discloses preloading streaming video based at least in part on a user profile of the identified user ([0032], the video file can also be preloaded. [0035], preloaded prior streaming of the video file.).
 	Further, Olofsson discloses wherein the remote control further includes a fingerprint sensor (Fig. 2, [0033], an integrated fingerprint sensor 102 and a display unit 104 with a touch screen interface Fig 6 Authenticate user), and 
 	wherein the preloading of streaming video content to the video player device comprises identifying a user with a fingerprint detected at the fingerprint sensor (Fig. 2, [0033], an integrated fingerprint sensor 102 and a display unit 104 with a touch screen interface Fig 6 Authenticate user).and 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Schafer in view of Gugliuzza further in view of Bedingfield further in view of Oijer  to incorporate a fingerprint sensor on the remote control device as taught in Olofsson for the purposes of authenticating user identity and enhance user entertainment experience.

20. 	Claim 18 is rejected with respect to the same limitations rejected in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422